  Case: 2:18-cv-00050-JAR Doc. #: 48 Filed: 04/21/20 Page: 1 of 4 PageID #: 379



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION


 ROBERT E. SMITH,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )             No. 2:18-cv-00050-JAR
                                                    )
 CHANTAY GODERT and ANNE                            )
 PRECYTHE,                                          )
                                                    )
                 Defendants.                        )

                                  MEMORANDUM & ORDER

       This matter comes before the Court upon its review of the file. On June 25, 2018, Plaintiff

filed his complaint for preliminary injunction, claiming that he had not received medical treatment

or medications for his heart and lung condition and that there are no doctors available at the

correctional facility. He seeks medical attention by a doctor on staff and refills of his prescriptions,

or to be transferred to a correctional center with a doctor on staff. (Doc. No. 1).

       On August 28, 2018, the Court directed Defendants to either provide Plaintiff with a

medical examination performed by a medical doctor or, alternatively, provide the Court with

evidence that Plaintiff had already been seen by a doctor. (Doc. No. 12). Defendants complied

and submitted medical records reflecting that Plaintiff had been examined by a medical doctor on

August 22, 2018 and September 6, 2018. They also confirmed that Plaintiff would be provided

any medications deemed necessary and prescribed by his treating providers. (Doc. No. 13).

       Thereafter, Plaintiff filed a motion asking to be transferred to a medical camp because the

correctional facility remained without a fulltime doctor on staff. He claimed that on October 31,

2018, he was sent to the medical unit with an infection and that he was admitted and given IV
    Case: 2:18-cv-00050-JAR Doc. #: 48 Filed: 04/21/20 Page: 2 of 4 PageID #: 380



antibiotics. He maintains that he still has open wounds on his right hand and arm and is not

receiving treatment for them. (Doc. No. 23).

        On December 6, 2018, the Court construed Plaintiff’s motion as his continuing effort to

obtain injunctive relief and ordered Defendants to file a status report with a summary of the

provision of medical services to Plaintiff over the last 90 days. It also directed Plaintiff to disclose

his witness list to Defendants and respond to written discovery within 45 days. (Doc. No. 26).

Then, on December 20, 2019, Defendants submitted Plaintiff’s medical records detailing

Plaintiff’s consistent treatment by a certified nurse or medical doctor, as well as medications

administered to Plaintiff. (Doc. No. 29).

        Pursuant to the Case Management Order, discovery closed on March 14, 2019. (Doc. No.

16). On March 21, 2019, the Court noted that Plaintiff had been receiving consistent treatment

and access to medications, so it directed Plaintiff to show cause why the case should not be

dismissed because the relief sought in his complaint for injunctive relief had been obtained. (Doc.

No. 38).

        On August 5, 2019, Plaintiff responded that a case or controversy remains because the

correctional facility does not have a fulltime doctor on staff, which is the subject of his complaint

for injunctive relief. He makes additional complaints about the conditions of his confinement

(including that he does not receive enough adult diapers) and about other medical conditions for

which he has not yet been treated. (Doc. No. 42).1 Defendants reply that Plaintiff failed to state

a plausible claim under the Eighth Amendment and argue that it has provided records reflecting




1
 On September 10, 2019, Plaintiff sent a letter in which he informed the Court that the prison had
not yet scheduled him to see a neurosurgeon (even though he was approved to see one in March
of 2019), that the prison had recently laid off employees responsible for ordering and passing out
medical supplies, and that his and his neighbor’s wheelchair have missing or broken pieces.


                                                 -2-
  Case: 2:18-cv-00050-JAR Doc. #: 48 Filed: 04/21/20 Page: 3 of 4 PageID #: 381



that Plaintiff has received medical care at the correctional facility. They urge the Court to dismiss

Plaintiff’s complaint for failure to state a claim. (Doc. No. 44).

        Upon careful consideration, the Court finds that Plaintiff has received all of the equitable

relief to which he is entitled. Plaintiff originally sought a preliminary injunction to obtain medical

treatment wherein he alleged that the Northeast Correctional Center did not have a doctor on its

campus and that he was no longer receiving refills of his necessary medications. In response to

Plaintiff’s allegations, the Court ordered the Defendants to file evidence that the Plaintiff had been

receiving medical treatment. Defendants have done so by providing proof that Plaintiff has been

seen by medical professionals and that he has been in receipt of his medications. Based on these

filings, the Court finds that the relief sought by Plaintiff has been obtained. Plaintiff’s request for

injunctive relief is therefore moot. See Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991) (district

court sua sponte dismissed a complaint for failure to state a claim because, inter alia, the plaintiff's

release from jail rendered his request for injunctive relief moot).

        As for the other issues that Plaintiff has identified, such as the lack of a fulltime doctor on

staff or the rationing of hygienic items, the Court cannot provide him relief. The Court does not

have control over the Department of Corrections and cannot force it to take an action without

cause. Here, Plaintiff has not raised a claim concerning the constitutionality of the conditions of

his confinement; rather, he singularly brought a claim for injunctive relief which has since been

proven moot. To the extent Petitioner seeks other relief, the Court cannot provide it through the

vehicle of a mooted claim. If Petitioner wishes, he may file a complaint concerning his other

allegations and seek relief under a different cause of action.

        Because Defendants have provided proof that Plaintiff has been receiving medical care and

the remaining relief Plaintiff seeks cannot be granted, The Court will dismiss this action.




                                                 -3-
 Case: 2:18-cv-00050-JAR Doc. #: 48 Filed: 04/21/20 Page: 4 of 4 PageID #: 382



       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for injunctive relief (Doc. No. 1) is

DENIED and that the case is DISMISSED without prejudice. A separate order of dismissal will

be entered herewith.




Dated this 21th day of April, 2020.

                                             __________________________________
                                             JOHN A. ROSS
                                             UNITED STATES DISTRICT JUDGE




                                           -4-
